581 So. 2d 1009 (1991)
Walter McBEE, Appellant,
v.
STATE of Florida, Appellee.
No. 90-0684.
District Court of Appeal of Florida, Fourth District.
July 17, 1991.
Richard L. Jorandby, Public Defender, and Nancy Perez, Asst. Public Defender, West Palm Beach, for appellant.
*1010 Robert A. Butterworth, Atty. Gen., Tallahassee, and Sylvia H. Alonso, Asst. Atty. Gen., West Palm Beach, for appellee.
PER CURIAM.
AFFIRMED. However, we remand for correction of the judgment which erroneously reflects that community control applied to all of appellant's convictions.
The trial court imposed community control only as to the conviction for carrying a concealed firearm. As to the other conviction, appellant was sentenced to one year in jail with credit for time served.
The trial court's written sentence must conform with its oral pronouncements at the sentencing hearing. Kord v. State, 508 So. 2d 758 (Fla. 4th DCA 1987).
HERSEY, STONE and GARRETT, JJ., concur.